DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Amendment, filed 5/20/21, has been entered. Claims 1-20 are pending with claims 18-20 being currently added.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Neuroth et al. (US 5782301) in view of O’Donnell et al. (US 20170141724) and in view of Wiegand (US 3061808).
Regarding claims 1, 6 and 10: Neuroth discloses an assembly, a system, and a method comprising an electric heater 21 configured to generate heat, a heat conductor 21 connected to the electric heater and to a circumference of a tubular, that the heat conductor is made of metal and configured to conduct heat generated by the electric 
Neuroth does not explicitly disclose the use of solar energy and thus does not explicitly discloses a photovoltaic cell configured to convert solar energy into electric power and discharge direct current (DC) electricity to an electric heater, that the electric heater connected to the photovoltaic cell, that the electric heater is configured to generate heat in response to receiving the DC electricity power from the photovoltaic cell by passing the DC electricity through a heating element of the electric heater, or that the heating element comprises an electric resister to convert electrical energy into heat energy. O’Donnell discloses a photovoltaic cell configured to convert solar energy into electric power and discharges direct current (DC) electricity ([0028] - a photovoltaic cell discharges DC electricity) to an electric heater to generate heat by passing the DC electricity through a heating element ([0028]). At the time the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art, to have substituted the power supply 27 of Neuroth with a solar power supply as taught by O’Donnell. As Neuroth teaches a need for electrical generation and as O’Donnell discloses to collect solar energy and generate electricity, it would have been within routine skill to have selected a well-known electrical generation system from a finite number of generating systems and thus to have substituted one known electrical generation system for another well-known electrical generation system. Such a simple substitution and selection would have been predictable with a reasonable expectation for success and no unexpected results. 

Neuroth, as modified by O’Donnell and Wiegand, discloses converting, by a photovoltaic cell, solar energy into electric power, delivering the direct current (DC) electricity power to an electric heater, generating, by the electric heater, heat in response to receiving the DC electricity power, that the electric heater generating the heat comprises passing the DC electricity through a heating element comprising an electric resister, thereby converting electrical energy into heat energy, conducting, by a heat conductor made of metal, the heat from the electric heater to a tubular positioned within a wellbore formed in a subterranean formation, such that the heat is conducted downhole, thereby mitigating liquefaction of production fluid flowing through the tubular, 
Regarding claims 2, 7, and 15: Neuroth discloses a temperature sensor 29 configured to measure a temperature of the tubular and that the tubular 15 comprises production tubing (col. 3, lines 15-40). 
Regarding claims 3, 8, and 13: Neuroth discloses a controller communicatively coupled to the electric heater and the temperature sensor, that the controller is configured to receive a temperature signal from the temperature sensor representing the measured temperature of the tubular, that the controller is configured to send a signal to the electric heater to control a rate of heat generation by the electric heater, and that the metal comprises silver, copper, aluminum, gold, iron, steel, brass, or bronze, or any combinations thereof. (col. 3, lines 15-40). 
Regarding claims 4, 9-10, and 16: Neuroth discloses that the controller 31 is configured to send the signal to the electric heater to adjust the rate of heat generation by the electric heater in response to determining that the measured temperature of the tubular deviates from a target temperature (Neuroth - col. 3, lines 34-41). Neuroth, as modified by O’Donnell and Wiegand, discloses that the metal comprises a metal alloy (Neuroth - col. 4, lines 5-15; O’Donnell - [0060]; Wiegand -  col. 2, lines 20-33). Neuroth, as modified by O’Donnell and Wiegand, does not explicitly disclose that the controller is configured to act in response to the measured temperature deviating from a target temperature by at least 10%. However, Neuroth and O’Donnell teach computerized controllers and microprocessors that control and set temperatures to desired levels (Neuroth - col. 3, lines 34-41; O’Donnell - [0041], [0042]). Further, O’Donnell teaches  discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Refer to MPEP §2144.05. 
Regarding claims 5 and 14: Neuroth, as modified by O’Donnell and Wiegand, discloses that the target temperature is 200 degrees Fahrenheit or greater and that the electric resister comprises nichrome (O’Donnell - [0034]; Wiegand - col. 2, lines 31-33). 
Regarding claim 11: Neuroth discloses that conducting the generated heat to the tubular occurs while a production fluid flows to Earth’s surface through the tubular and that the tubular comprises production tubing (col. 3, lines 15-40). 
Regarding claim 12 and 19-20: Neuroth discloses that the generated heat is conducted to the tubular down to depths, in relation to Earth’s surface, as deep as at least about 6,000 feet and that the heat conductor is insulated (col. 3, line 44-col. 4, line 44). 
 discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Refer to MPEP §2144.05. 
Response to Arguments
Applicant’s amendments and arguments, filed 5/20/2021, with respect to the rejections of claims 1-17 have been fully considered and they are at least partially 
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because they do not apply to the same combination of art being applied to the current rejections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Taras P Bemko/
Primary Examiner, Art Unit 3672
11/16/2021